Citation Nr: 0335594	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from August 1943 to 
August 1947.  He participated in Operation Crossroads from 
May 9, 1946, to August 29, 1996.  The veteran died on April 
[redacted], 2000.  The appellant is his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim seeking 
entitlement to service connection for the veteran's death.   

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action. 

REMAND

The appellant asserts that she is entitled to service 
connection for the cause of the veteran's death inasmuch as 
the veteran was exposed to radiation while participating in 
Operation Crossroads from May 9, 1946, to August 29, 1946, 
and that such exposure led to his developing the diseases 
which caused his death.  In the alternative, she claims that 
exposure to asbestos while working in the Navy as a 
metalsmith during World War II led to his developing the 
diseases which caused his death.  

The Board notes that service connection for a disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service may be demonstrated under 3 
different theories of entitlement.  Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  1st, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2000).2nd, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (2003).  3rd, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2003) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

With respect to the 1st theory of entitlement to service 
connection, the Board notes that 38 C.F.R. § 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of that 
section shall be service-connected if they become manifest in 
a "radiation-exposed veteran."  The provisions of 38 C.F.R. § 
3.309(d) limit the diseases subject to presumptive service 
connection to those specified in 38 C.F.R. § 3.309(d)(2).  
Although the evidence shows that the veteran participated in 
Operation Crossroads pursuant to 38 C.F.R. § 3.309(d), none 
of the causes of death (cardiac arrhythmia, progressive 
pulmonary fibrosis, and chronic obstructive lung disease) are 
listed under 38 C.F.R. § 3.309(d) for which a presumption is 
available. 38 C.F.R. § 3.307(a)(6)(ii) (2003).  

Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As noted above, the veteran did participate in Operation 
Crossroads.  Also, his death certificate lists as a cause of 
death, "smoking and radiation exposure."  Therefore, 
further development of the evidence with regard to the 
etiology of the veteran's pulmonary fibrosis and chronic 
obstructive lung disease.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (codified 
at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  The record 
does not reflect the veteran was provided notice as required 
under these provisions.  This should be accomplished prior to 
a final decision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The appellant and her representative 
should be sent a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the appellant's claim for 
service connection for the cause of the 
veteran's death.  The appellant should be 
informed that all medical reports 
including information about the origins 
or causes of the veteran's pulmonary 
fibrosis or chronic obstructive lung 
disease are important to the claim.  The 
letter should also specifically inform 
the appellant and her representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the VA will attempt to obtain on 
the claimant's behalf.  This notice 
should be consistent with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7010, (Fed. Cir. Sept. 
22, 2003) as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A and any other applicable 
precedent.  

2.  The appellant should be asked to 
provide a list of employment that the 
veteran performed since service.  She 
should be told that the Social Security 
Administration might have such records if 
she does not have ready access to them.  

3.  The RO should take the appropriate 
steps to obtain all treatment records of 
the veteran's since 1971 for any 
cardiovascular and pulmonary 
disabilities.  In particular, the RO 
should obtain any terminal records from 
the last hospital where the veteran was 
treated, and should obtain any autopsy 
report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the claim should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, she should be furnished a 
Supplemental Statement of the Case 
regarding the issue of service connection 
for the cause of the veteran's death, 
which includes all additional applicable 
laws and regulations, and the reason for 
the decision.  The appellant must be 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



